Citation Nr: 1742049	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-27 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1977 to June 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from October 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Sioux Falls, South Dakota. 

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 videoconference hearing.  A transcript is associated with the record.  Thereafter, in August 2015, the Board remanded the claims for service connection for bilateral hearing loss and tinnitus for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay that will result from once again remanding the claims for bilateral hearing loss and tinnitus for a VA medical addendum opinion.

As mentioned above, the Board remanded these claims to provide the Veteran with a VA examination.  This was accomplished in September 2015.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were not related to his active service because there was no objective evidence that he had hearing loss or tinnitus in service.  The Veteran's representative, however, argued that the September 2015 VA examiner's opinion was inadequate because she failed to consider the conceded noise exposure from working on the flight line as an aircraft mechanic and in a sheet metal shop using a riveter for several hours a day as mandated by the Board's August 2015 remand directives.  See March 2016 Supplemental Statement of Accredited Representative.  The Board concurs with this assertion and, therefore, agrees that a VA medical addendum opinion must be obtained considering the conceded noise exposure in service and, if any, its posited relationship with the Veteran's hearing loss and tinnitus.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.).

Accordingly, the case is REMANDED for the following action:

1. Return the case to the VA examiner who performed the September 2015 VA examination for an addendum opinion.  If the examiner is not available, a different examiner may render the requested opinion.  The entire claims file, to include a copy of this REMAND and the Veteran's service treatment records, must be made available to the VA examiner, who must note its review. 

If the examiner or the RO finds it appropriate, the Veteran may be reexamined or undergo any clinical testing.

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current hearing loss had its clinical onset during service or is related to an incident of service, including conceded noise exposure from working on the flight line as an aircraft mechanic and in a sheet metal shop using a riveter for several hours a day.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current tinnitus had its clinical onset during service or is related to an incident of service, including conceded noise exposure from working on the flight line as an aircraft mechanic and in a sheet metal shop using a riveter for several hours a day. 

In providing the above opinions, the examiner must acknowledge the Veteran's reports of in-service exposure to traumatic noise with protective earmuffs only, as well as regarding the onset and duration of his symptoms.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2. Ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner for corrective action.

 3. After accomplishing any additional development deemed appropriate, readjudicate the claims on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




